Citation Nr: 1542488	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar spine injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

4.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 26 to October 14, 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida.  The Veteran testified at a video conference hearing before the undersigned in April 2010.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that the RO did not comply with the remand directives set forth in the December 2014 remand.  In its December 2014 remand, the Board acknowledged that the Veteran failed to appear for VA examinations scheduled in July 2014, but remanded the claims for new VA examinations because it was unclear whether the Veteran had received proper notice of the examinations.

The Veteran was scheduled for the requested examinations in February 2015.  An April 2015 deferred rating decision shows that the DRO requested that the February 2015 examinations be rescheduled, because the Veteran had contacted the VA Medical Center to advise that he would be out of town at the time of the February 2015 examinations.

The record indicates that the Veteran was then scheduled for examinations in June 2015, although it is unclear when he was notified of these examinations as the notice letter in the claims file is dated in July 2015, after the proposed examination date.  Another letter, also dated in July 2015, advised the Veteran that his February 2015 and June 2015 appointments were "cancelled at [his] request."  There is no evidence in the claims file as to why the June 2015 examinations were cancelled, although the July 2015 supplemental statement of the case reported that the medical center notified the RO that the Veteran cancelled the examinations because he would be away at the time of the examinations, and wished to reschedule them.  There is no indication in the claims file that the RO attempted to reschedule the examinations.  

The RO continued the denial of the Veteran's claims, finding that the Veteran failed to report for the examinations.  However, the Veteran did not fail to report for the examinations in this case, he requested that they be rescheduled.  Moreover, the Veteran had good cause for not appearing, as he was away, and he kept the VAMC apprised of his inability to appear and requested that the examinations be rescheduled.  

In light of the foregoing, the Board finds that another remand is warranted in order to afford the Veteran the VA examinations previously requested.  Recent VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records from the Bay Pines VA Healthcare System, and all associated clinics, dated since September 2011.

2.  Provide the Veteran with a new VA skin examination to determine the etiology of his current skin disorders.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder was incurred in or otherwise related to the Veteran's military service?  The examiner must comment on the Veteran's service treatment records which show treatment for rashes, hives, seborrheic sicca of the scalp, and urticarial of the face and posterior neck as well as the post-service treatment records which reflect diagnoses of seborrheic keratosis and sebaceous hyperplasia.  The examiner must also address whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed skin disorder, including actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

3.  Provide the Veteran with a new VA examination to determine the nature and etiology of his lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of continuous symptoms of his disabilities since service discharge, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities was incurred in or otherwise related to the Veteran's military service.  The examiner must comment on the Veteran's service treatment records which show that the Veteran was involved in a motor vehicle accident during service, as well as his lay statements that he experienced continuous symptoms of a lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the extremities since his service discharge.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed radiculopathy of the bilateral upper and lower extremities was caused or aggravated by the Veteran's lumbar spine disorder, cervical spine disorder, or bilateral hip disorder.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

4.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the date, time, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record. If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  Additionally, any correspondence to or from the Veteran regarding the scheduling or rescheduling of the VA examinations requested must be associated with the claims file.

5.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond. Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




